921 F.2d 272
55 Fair Empl.Prac.Cas.  64
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeanette TOWNES, Plaintiff-Appellant,v.GIANT FOOD, INCORPORATED, Defendant-Appellee.Jeanette TOWNES, Plaintiff-Appellee,v.GIANT FOOD, INCORPORATED, Defendant-Appellant.
Nos. 90-1435, 90-1444.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1990.Decided Dec. 20, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-89-544-S)
Jeanette Townes, appellant pro se.
Robert Brian Fitzpatrick, Fitzpatrick & Verstegen, Washington, D.C., for appellees.
D.Md.
No. 90-1435 DISMISSED AND No. 90-1444 AFFIRMED.
Before MURNAGHAN, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Jeanette Townes appeals the district court's determination that she was not discriminated against when she was dismissed from her position as a retail trainee with Giant Food, Inc.  Giant cross appeals the court's refusal to award attorney's fees under 28 U.S.C. Secs. 1927 and 2000e-5(k) and Fed.R.Civ.P. 11.  We deny leave to proceed in forma pauperis and dismiss Townes' appeal because the record reflects that Townes was terminated for cause and not as the result of intentional discrimination on the basis of race or sex.  We affirm the refusal to award attorney's fees because there was no abuse of discretion.  Townes' "Motion for Reinstatement of Original Charge (Class Action) and for Supporting Files" is denied.  As our review of the record and other materials before us reveals that it would not aid the decisional process, we dispense with oral argument.


2
No. 90-1435, DISMISSED.


3
No. 90-1444, AFFIRMED.